DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-18 are pending wherein claims 9-18 have been added. 

Status of Previous Rejections
	The previous rejection of claims 1-3 and 5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 15/559,950 is withdrawn in view of the abandonment of Application No. 15/559,950. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261). 
In regard to claim 1, Omori et al. (‘261) discloses steel having a bainitic microstructure in an amount that is more than 50% 	that would be used for nitrocarburizing having compositions relative to that of the instant invention as set forth below (abstract, [0023-0035], and [0059-0086]). 
Element
Instant Claim
(mass percent)
Omori et al. (‘261)
(mass percent)
Overlap 
C
0.01 – 0.10
0.01 – less than 0.10
0.01 – less than 0.10
Si
0 - 1
0 – 1 
0 – 1 
Mn
0.50 – 3.00
0.50 – 3.0 
0.50 – 3.0 
P
0 – 0.02 
0 – 0.02 
0 – 0.02 
S
0 – 0.06 
0 – 0.06 
0 – 0.06 
Cr
0.30 – 0.90 
0.30 – 3.0 
0.30 – 3.0
Mo
0.005 – 0.20 
0.005 – 0.40 
0.005 – 0.20 
V
0.02 – 0.50 
0.02 – 0.50 
0.02 – 0.50 
Nb
0.003 – 0.15
0.003 – 0.15 
0.003 – 0.15 
Al
0.005 – 0.20 
0.005 – 0.20 
0.005 – 0.20 
N
0 – 0.02 
0 – 0.02 
0 – 0.02 
Sb
0.0005 – 0.02 
0.0005 – 0.02 
0.0005 – 0.02 
W
0 – 0.30
-
0
Co
0 – 0.30 
-
0
Hf
0 – 0.20 
-
0
Zr
0 – 0.20 
-
0
Ti
0 – 0.10 
0 – 0.01
0 – 0.01 
Fe
Balance
Balance
Balance


	The Examiner notes that the amounts of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony, tungsten, cobalt, hafnium, zirconium and titanium disclosed by Omori et al. (‘261) overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony, tungsten, cobalt, hafnium, zirconium and titanium from the amounts disclosed by Omori et al. (‘261) because Omori et al. (‘261) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “for nitrocarburizing” in claim 1, the Examiner notes that although Omori et al. (‘261) discloses wherein the steel would be used for nitrocarburizing, this recitation has been considered a recitation of intended use that would not further limit the structure of the steel. MPEP 2111.02 II. 

	With respect to the recitation “wherein the chemical composition satisfies Formula (1):
	9.5 ≤ ([Cr]/52 + [V]/50.9 + {Nb]/92.9 + M) x 103 ≤ 18.5   …(1)
Where M is a sum total of [W]/183.8, [Co]/58.9, [Hf]/178.5, [Zr]/91.2, and [Ti]/47.9, and parentheses [ } represent a content of a corresponding element in the parentheses in mass%” in claim 1, Omori et al. (‘261) discloses compositions such as one comprising 0.05 mass percent carbon, 1 mass percent silicon, 1 mass percent manganese, 0.02 mass percent phosphorus, 0.03 mass percent sulfur, 0.40 mass percent chromium, 0.20 mass percent molybdenum, 0.10 mass percent vanadium, 0.15 mass percent niobium 0.1 mass percent aluminum, 0.01 mass percent nitrogen, 0.01 mass percent antimony and 0.01 mass percent titanium and Formula 1 would have a value of 11.48 and would be within the 9.5 and 18.5 as claimed. 
	In regard to claim 4, Omori et al. (‘261) discloses a core having a substantially similar composition relative to that set forth in claim 1 and nitrocarburizing the core structure for 10 minutes or longer under the same atmosphere of NH3:N2CO2 = 50:45:5 [0119-0120] whereas in the instant specification it is taught to nitrocarburize for 3.5 hours. Thus a surface layer with a composition of nitrogen and carbon higher than that of the core would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.
	With respect to the recitation “wherein Cr-containing precipitates, V-containing precipitates, and Nb-containing precipitates are dispersion-precipitated in the bainite phase” in claim 4, Omori et al. (‘261) discloses the presence of vanadium and niobium-containing precipitates in the bainite phase [0020]. Since Omori et al. (‘261) discloses a substantially similar composition processed in a substantially 
In regard to claim 9, Omori et al. (‘261) discloses steel having a bainitic microstructure in an amount that is more than 50% that would be used for nitrocarburizing having compositions relative to that of the instant invention as set forth below (abstract, [0023-0035], and [0059-0086]). 
Element
Instant Claim
(mass percent)
Omori et al. (‘261)
(mass percent)
Overlap 
C
0.01 – 0.10
0.01 – less than 0.10
0.01 – less than 0.10
Si
0 - 1
0 – 1 
0 – 1 
Mn
0.50 – 3.00
0.50 – 3.0 
0.50 – 3.0 
P
0 – 0.02 
0 – 0.02 
0 – 0.02 
S
0 – 0.06 
0 – 0.06 
0 – 0.06 
Cr
0.32 – 0.65
0.30 – 3.0 
0.32 – 0.65
Mo
0.006 – 0.193 
0.005 – 0.40 
0.006 – 0.193
V
0.02 – 0.50 
0.02 – 0.50 
0.02 – 0.50 
Nb
0.003 – 0.15
0.003 – 0.15 
0.003 – 0.15 
Al
0.005 – 0.20 
0.005 – 0.20 
0.005 – 0.20 
N
0 – 0.02 
0 – 0.02 
0 – 0.02 
Sb
0.0005 – 0.02 
0.0005 – 0.02 
0.0005 – 0.02 
W
0 – 0.30
-
0
Co
0 – 0.30 
-
0
Hf
0 – 0.20 
-
0
Zr
0 – 0.20 
-
0
Ti
0 – 0.10 
0 – 0.01
0 – 0.01 
Fe
Balance
Balance
Balance


	The Examiner notes that the amounts of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony, tungsten, cobalt, hafnium, zirconium and titanium disclosed by Omori et al. (‘261) overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony, tungsten, cobalt, hafnium, zirconium and titanium from the amounts disclosed by 
	With respect to the recitation “for nitrocarburizing” in claim 9, the Examiner notes that although Omori et al. (‘261) discloses wherein the steel would be used for nitrocarburizing, this recitation has been considered a recitation of intended use that would not further limit the structure of the steel. MPEP 2111.02 II. 
	With respect to the transitional phrase “consists of” in claim 9, the Examiner notes that this recitation indicates that the claim is closed to additional, unrecited elements though Omori et al. (‘261) does not appear to require any elements beyond those specified in the claim. 
 In regard to claim 10, Omori et al. (‘261) discloses steel having a bainitic microstructure in an amount that is more than 50% that would be used for nitrocarburizing having compositions relative to that of the instant invention as set forth below (abstract, [0023-0035], and [0059-0086]). 
Element
Instant Claim
(mass percent)
Omori et al. (‘261)
(mass percent)
Overlap 
C
0.011 – 0.098
0.01 – less than 0.10
0.011 – 0.098
Si
0.02 - 1
0 – 1 
0.02 – 1 
Mn
1.45 – 2.98
0.50 – 3.0 
1.45 – 2.98 
P
0.008 – 0.018 
0 – 0.02 
0.008 – 0.018 
S
0.013 – 0.045 
0 – 0.06 
0.013 – 0.045 
Cr
0.32 – 0.65
0.30 – 3.0 
0.32 – 0.65
Mo
0.006 – 0.193 
0.005 – 0.40 
0.006 – 0.193
V
0.04 – 0.45 
0.02 – 0.50 
0.04 – 0.45 
Nb
0.0036 – 0.0192
0.003 – 0.15 
0.0036 – 0.0192 
Al
0.006 – 0.137
0.005 – 0.20 
0.006 – 0.137
N
0.0036 – 0.0192 
0 – 0.02 
0.0036 – 0.0192
Sb
0.0005 – 0.0185 
0.0005 – 0.02 
0.0005 – 0.0185
W
0 – 0.30
-
0
Co
0 – 0.30 
-
0
Hf
0 – 0.20 
-
0
Zr
0 – 0.20 
-
0
Ti
0 – 0.10 
0 – 0.01
0 – 0.01 
Fe
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony, tungsten, cobalt, hafnium, zirconium and titanium from the amounts disclosed by Omori et al. (‘261) because Omori et al. (‘261) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “for nitrocarburizing” in claim 10, the Examiner notes that although Omori et al. (‘261) discloses wherein the steel would be used for nitrocarburizing, this recitation has been considered a recitation of intended use that would not further limit the structure of the steel. MPEP 2111.02 II. 
	With respect to the transitional phrase “consists of” in claim 10, the Examiner notes that this recitation indicates that the claim is closed to additional, unrecited elements though Omori et al. (‘261) does not appear to require any elements beyond those specified in the claim. 
	In regard to claims 11-12, Omori et al. (‘261) discloses a core having a substantially similar composition relative to that set forth in claims 9-10 and nitrocarburizing the core structure for 10 minutes or longer under the same atmosphere of NH3:N2CO2 = 50:45:5 [0119-0120] whereas in the instant specification it is taught to nitrocarburize for 3.5 hours. Thus a surface layer with a composition of nitrogen and carbon higher than that of the core would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.

	In regard to claims 13 and 17-18, Omori et al. (‘261) discloses a surface hardness as high as 806 HV with an effective hardened case depth of 0.19 mm (Table 2). Thus, an effective hardened case depth with HV 550 of 0.2 mm or more would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.

Claims 2, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261) as applied to claim 1, and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469). 
	In regard to claim 2, Omori et al. (‘261) discloses steel alloys for nitrocarburizing as set forth above, but Omori et al. (‘261) does not specify wherein boron would be included in the steel alloys. 
	Davis et al. teaches adding about 0.001 mass percent boron to steels in order to improve the hardenability (ASM Handbook Volume 1, pg. 469). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add about 0.001 mass percent boron, as disclosed by Davis et al., to the steel alloys, as disclosed by Omori et al. (‘261), in order to improve hardenability, as disclosed by Davis et al. (ASM Handbook Volume 1, pg. 469). 
3:N2CO2 = 50:45:5 [0119-0120] whereas in the instant specification it is taught to nitrocarburize for 3.5 hours. Thus a surface layer with a composition of nitrogen and carbon higher than that of the core would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.
	With respect to the recitation “wherein Cr-containing precipitates, V-containing precipitates, and Nb-containing precipitates are dispersion-precipitated in the bainite phase” in claim 6, Omori et al. (‘261) discloses the presence of vanadium and niobium-containing precipitates in the bainite phase [0020]. Since Omori et al. (‘261) and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469) discloses a substantially similar composition processed in a substantially similar way, chromium-containing precipitates in the bainite phase would also be expected. MPEP 2112.01 I. 
In regard to claim 14, Omori et al. (‘261) discloses a surface hardness as high as 806 HV with an effective hardened case depth of 0.19 mm (Table 2). Thus, an effective hardened case depth with HV 550 of 0.2 mm or more would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.
Claims 5, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261), and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469) and Davis et al. (ASM Handbook Volume 1, pg. 145). 

Davis et al. (ASM Handbook Volume 1, pg. 145) discloses wherein lead in an amount of 0.15 to 0.35 mass percent would generally be added to carbon and alloy steels in order to improve the machining characteristics (pg. 145). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the steels having added boron, as disclosed by Omori et al. (‘261), and further in view of Davis et al. (pg. 469), by adding 0.15 to 0.35 mass percent lead, as disclosed by Davis et al. (ASM Handbook Volume 1, pg. 145), in order to improve the machining characteristics, as disclosed by Davis et al. (ASM Handbook Volume 1, pg. 145). 
In regard to claim 8, Omori et al. (‘261), and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469 and pg. 145) discloses a core having a substantially similar composition relative to that set forth in claim 5 and nitrocarburizing the core structure for 10 minutes or longer under the same atmosphere of NH3:N2CO2 = 50:45:5 [0119-0120] whereas in the instant specification it is taught to nitrocarburize for 3.5 hours. Thus a surface layer with a composition of nitrogen and carbon higher than that of the core would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.
	With respect to the recitation “wherein Cr-containing precipitates, V-containing precipitates, and Nb-containing precipitates are dispersion-precipitated in the bainite phase” in claim 8, Omori et al. (‘261) discloses the presence of vanadium and niobium-containing precipitates in the bainite phase [0020]. Since Omori et al. (‘261) and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469) 
In regard to claim 16, Omori et al. (‘261) discloses a surface hardness as high as 806 HV with an effective hardened case depth of 0.19 mm (Table 2). Thus, an effective hardened case depth with HV 550 of 0.2 mm or more would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.
Claims 3, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261) as applied to claim 1, and further in view of Davis et al. (ASM Handbook Volume 1, pg. 145). 
	In regard to claim 3, Omori et al. (‘261) discloses steel alloys for nitrocarburizing as set forth above, but Omori et al. (‘261) does not specify wherein lead would be included in the steel alloys. 
Davis et al. (ASM Handbook Volume 1, pg. 145) discloses wherein lead in an amount of 0.15 to 0.35 mass percent would generally be added to carbon and alloy steels in order to improve the machining characteristics (pg. 145). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.15 to 0.35 mass percent lead, as disclosed by Davis et al. (ASM Handbook Volume 1, pg. 145, to the steel alloys, as disclosed by Omori et al. (‘261), in order to improve machining characteristics, as disclosed by Davis et al. (ASM Handbook Volume 1, pg. 145). 
	In regard to claim 7, Omori et al. (‘261), and further in view of Davis et al. (ASM Handbook Volume 1, pg. 145) discloses a core having a substantially similar composition relative to that set forth in claim 3 and nitrocarburizing the core structure for 10 minutes or longer under the same atmosphere of NH3:N2CO2 = 50:45:5 [0119-0120] whereas in the instant specification it is taught to nitrocarburize for 3.5 hours. Thus a surface layer with a composition of nitrogen and carbon higher than that of the core 
	With respect to the recitation “wherein Cr-containing precipitates, V-containing precipitates, and Nb-containing precipitates are dispersion-precipitated in the bainite phase” in claim 7, Omori et al. (‘261) discloses the presence of vanadium and niobium-containing precipitates in the bainite phase [0020]. Since Omori et al. (‘261) and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469) discloses a substantially similar composition processed in a substantially similar way, chromium-containing precipitates in the bainite phase would also be expected. MPEP 2112.01 I. 
In regard to claim 15, Omori et al. (‘261) discloses a surface hardness as high as 806 HV with an effective hardened case depth of 0.19 mm (Table 2). Thus, an effective hardened case depth with HV 550 of 0.2 mm or more would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.

Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that the Examiner asserts that Omori et al. (‘261) discloses compositions such as one comprising 0.05 mass percent carbon, 1 mass percent silicon, 1 mass percent manganese, 0.02 mass percent phosphorus, 0.03 mass percent sulfur, 0.40 mass percent chromium, 0.20 mass percent molybdenum, 0.10 mass percent vanadium, 0.15 mass percent niobium, 0.1 mass percent aluminum, 0.01 mass percent nitrogen, 0.01 mass percent antimony and 0.01 mass percent titanium and Formula 1 would have a value of 11.48 and would be within the 9.5 and 18.5 as claimed, 
In response, the Examiner notes that the applied rejection of Omori et al. (‘261) is based upon obviousness and not anticipation and it would have been obvious to select any value or range of values of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony and titanium from the amounts disclosed therein. Applicant’s arguments are not commensurate with the application of the prior art. 
Second, the Applicant primarily argues that it appears the Examiner picked the specific values it used to calculate a ratio from broad, unrelated ranges of chromium, vanadium, niobium, tungsten, cobalt, hafnium, zirconium, and titanium contents disclosed in Omori et al. (‘261) simply because they combine to produce a ratio that meets the claimed rate limitation and suggests the Examiner relies on hindsight. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Third, the Applicant primarily argues that a person having ordinary skill in the art would not have been motivated by the teachings of Omori et al. (‘261) to modify its steel to satisfy the rate limitation and case depth as recited in amended claim 1, with an expectation of successfully obtaining a steel having superior effective hardened case depth and fatigue resistance. 
In response, Omori et al. (‘261) discloses a surface hardness as high as 806 HV with an effective hardened case depth of 0.19 mm (Table 2). Thus, an effective hardened case depth with HV 550 of 0.2 mm or more would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796